UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7459


KEVIN WAYNE MCDANIELS,

                      Petitioner – Appellant,

          v.

JOHN R. OWEN, Warden at FCI Williamsburg,

                      Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.     Terry L. Wooten, District Judge.
(1:12-cv-00642-TLW)


Submitted:   January 17, 2013             Decided:   January 22, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin Wayne McDaniels, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kevin      Wayne     McDaniels       seeks       to    appeal          the    district

court’s    order      accepting      the      recommendation              of    the    magistrate

judge     and    denying        relief   on     his       28    U.S.C.          §    2254     (2006)

petition.        The order is not appealable unless a circuit justice

or    judge     issues     a    certificate        of   appealability.                 28     U.S.C.

§ 2253(c)(1)(A) (2006).             A certificate of appealability will not

issue     absent      “a       substantial      showing         of        the       denial    of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                          When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating          that    reasonable               jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El     v.    Cockrell,            537    U.S.       322,    336-38

(2003).         When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                      Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that McDaniels has not made the requisite showing.                                   Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense     with     oral    argument        because         the     facts      and    legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3